| USD
| NORTHERN
IN THE UNITED STATES DISTRICT;COURT

FOR THE NORTHERN DISTRICT OF TEXA
AMARILLO DIVISION

ISTRICT COURT
DISTRICT OF TEXAg

  
 
   

DEC | 2 2019

By :
be 2 U.S. DIST RICT COURT
Deputy

2:19-CV-23-Z-BR

KAREN POOLE,
Plaintiff,
Vv.

AXA EQUITABLE LIFE INSURANCE
COMPANY, AXA EQUITABLE
AGRIFINANCE, LLC, and BRAD
COTTRELL, Individually,

COR COR CO? WO? (OO? CO COD COR KO? 6D KOR KH

Defendants.
ORDER

On August 23, 2019, the United States Magistrate Judge entered findings and conclusions
on Plaintiffs Motion to Remand (ECF No. 18). The Magistrate Judge recommends that Plaintiff's
motion (ECF No. 18) be DENIED. No objections to the findings, conclusions, and
recommendation have been filed. After making an independent review of the pleadings,! files, and
records in this case, and the findings, conclusions, and recommendation of the Magistrate Judge,
the Court concludes that the findings and conclusions are correct. Having found that the Petition
presents no possibility of recovery by the Plaintiff against Defendant Brad Cottrell under Texas
law, this Court disregards his joinder for purpose of determining subject matter jurisdiction. The
Court FINDS that the amount in controversy exceeds $75,000.00, Plaintiff is a citizen of Texas,
Defendant AXA Equitable Life Insurance Company is a citizen of New York, and Defendant AXA

Equitable AgriFinance, LLC is a citizen of New York, Delaware, and Iowa. (ECF No. 29 at 2-3).

 

1 The Court also considered Plaintiff's First Amended Complaint (ECF No. 34) filed on September 18, 2019.

 

 
As aresult, removal of this case was proper, and the Court has subject matter jurisdiction over this
suit. The Court will entertain a motion to dismiss Defendant Cottrell when such motion is filed.
It is therefore ORDERED that the findings, conclusions, and recommendation of the

Magistrate Judge are ADOPTED. Plaintiff's Motion to Remand (ECF No. 18) is DENIED.

SO ORDERED.

December ye 2019.
|v

 

MAS THEW J.IKACSMARYK ¥
ITED STATES DISTRICT JUDGE
